DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The Examiner would like to note that the method steps of claim 15 do not have to be given weight because it is directed to a mere machine-readable medium storing data content (a bitstream generated by an encoding method) (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable digital storage medium serves as a support for the data (i.e. the bitstream) which is not used for any other purpose. 
Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) of claims 4 and 13 has been withdrawn in view of the amendments.
Applicant’s arguments, with respect to rejection under 35 U.S.C. 103 of claims 1, 4-5 and 13-15 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claims 1, 4-5 and 13-15.  In particular, Applicant asserts that the cited references fail to disclose the limitations “wherein the prediction weighted table syntax is parsed from a picture header of the bitstream based on a value of the flag being 1” and “wherein the flag related to the weighted prediction is included in a picture parameter set”.
In response, the Examiner respectfully disagrees. 
With respect to the first  limitation, Examiner notes that the limitation “wherein the prediction weighted table syntax is parsed from a picture header of the bitstream based on a value of the flag being 1 is not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening, a value of the flag being 1. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.	
Additionally, the Examiner submits that Tourapis discloses in [0047] that  the picture header, for example, contains the parameters weighted_pred13 flag and weighted_bipred_flag, which specify whether and which mode of weighted prediction is to be used. If weighted_pred_flag is 1, then for P and B slices weighted prediction (always explicit) is used, while when weighted_bipred_flag is also 1, explicit weighted prediction is used for B pictures. If either of these parameters is set to 1 and the proper slice type is used, then the prediction weight table (pred_weight_table) elements are also transmitted within the slice header.  
Wan proposes to add a mandatory picture header to VVC and moving some syntax elements from the slice header into the picture header to avoid unnecessarily transmitting them for each slice as they are already constrained to be the same in all slices of a picture and moving syntax elements from the slice header as the computation required for slice header processing can be a limiting factor to overall throughput.
The Supreme Court has stated, obviousness requires an "expansive and flexible" approach that asks whether the claimed improvement is more than a "predictable variation" of "prior art elements according to their established functions." KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398,415,417 (2007).
The argument presented  by the Applicant rigidly focuses on a narrow reading of individual prior art references, including Wan, without considering a skilled artisan's "creativity[] and common sense." Randall Mfg. v. Rea, 733 F.3d 1355, 1362 (Fed. Cir. 2013) It would have been obvious to a person of ordinary skill in the art,  after possessing these teachings, to move the syntax  pred_weight_table from the slice header to the picture header as suggested by Wan, so it is signalled only once per picture instead of once per slice avoiding unnecessary redundant transmission of bits. 
Regarding the limitation “wherein the flag related to the weighted prediction is included in a picture parameter set.” Bross clearly discloses in section 7.3.7.1 the flags pps_weighted_pred_flag and pps_weighted_bipred_flag included in a picture parameter set. As stated above, the parameters weighted_pred flag and weighted_bipred_flag, specify whether and which mode of weighted prediction is to be used.
Examiner notes that claim 15 recites “ A non-transitory computer-readable digital storage medium storing a bitstream generated by a video encoding method, the video encoding method comprising: [steps of encoding method].  
The claimed storage medium merely stores the data output from the encoding method.  In other words, claim 15 remains directed to a mere machine-readable medium storing data content (a bitstream generated by an encoding method). 
For the above reasons, it is believed that the rejections should be sustained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 10, 14 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis et al. (US 2006/0291557 A1), hereinafter referred to as Tourapis, in view of Wan et al. (“AHG17: Picture Header,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 16th Meeting: Geneva, CH, 1–11 October 2019 ), hereinafter referred to as Wan, and further in view of Bross et al. (“Versatile Video Coding (Draft 7), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 16th Meeting: Geneva, CH, 1–11 Oct. 2019), hereinafter referred to as Bross.
Regarding claim 1, Tourapis discloses video decoding method performed by a video decoding apparatus, the method comprising:
 parsing a flag related to weighted prediction from a bitstream (See [0047] - weighted_pred.sub.13 flag and weighted_bipred_flag, which specify whether and which mode of weighted prediction is to be used); 
parsing a prediction weighted table syntax from the bitstream based on the flag(See [0047] - , prediction weight table (pred_weight_table) elements);
 generating prediction samples for a current block by performing weighted prediction on the current block in a current picture based on the prediction weighted table syntax (See [0047] - generation of the prediction samples);
generating residual samples based on residual information obtained from the bitstream (See FIG. 8 – step 818 - decodes the coded difference );
and generating reconstructed samples for the current block based on the prediction samples and the residual samples (See FIG. 8, step 824 -  adds the motion compensated adaptive reference to the decoded difference to form a decoded picture), wherein the prediction weighted table syntax is parsed from a picture slice header of the bitstream based on a value of the flag being 1 (See [0047]). 
Tourapis does not explicitly disclose the prediction weighted table syntax is parsed from a picture header; and wherein the flag related to the weighted prediction is included in a picture parameter set.
However, Wan from the same or similar endeavor of  video compression discloses the prediction weighted table syntax is parsed from a picture header (See pages 1 and 2 - move syntax elements currently in the slice header to this picture header).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to move the syntax  pred_weight_table currently in the slice header disclosed by Tourapis to the picture header  as disclosed by Wan, in order to avoids unnecessary redundant transmission of bits (Wan, ABSTRACT).
Furthermore, Bross from the same or similar endeavor of  video compression discloses wherein the flag related to the weighted prediction is included in a picture parameter set (See Section 7.3.7.1, page 45 - pps_weighted_pred_flag and pps_weighted_bipred_flag included in a picture parameter set).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Tourapis and Wan to add the teachings of Bross as above, in order to specify whether weighted prediction is applied to P and/or B slices referring to the PPS (Bross, page 112).
Regarding claim 5, Tourapis and Wan disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Tourapis does not explicitly disclose the video decoding method of claim 1, wherein based on the prediction weighted table syntax being parsed from the picture header, all slices associated with the picture header in the picture have the same reference picture list.
However, Wan from the same or similar endeavor of  video compression discloses the prediction weighted table syntax is parsed from a picture header (See pages 1 and 2 - syntax elements are already constrained to be the same in all slices of a picture).
The motivation for combining Tourapis, Bross and Wan has been discussed in connection with claim 1, above. 
Regarding claims 10 and 14, claims 10 and 14 are rejected under the same art and evidentiary limitations as determined for the method of claims 1 and 5.
Examiner notes that it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data and the by performing the reverse function to the encoder.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Furthermore, Tourapis  discloses a non-transitory computer-readable digital storage medium (See [0438] and [0439]).
Allowable Subject Matter

Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims and to overcome all pending rejections and all pending objections set forth in this Office action.

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rusanovskyy et al. (US 20140314147 A1) discloses in [0157] – “weights for explicit weighted prediction may be indicated for example in one or more of the following syntax structure: a slice header, a picture header, a picture parameter set.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486